Title: From Abigail Smith Adams to Ann Frances Harrod Adams, 20 September 1812
From: Adams, Abigail Smith
To: Adams, Ann Frances Harrod



my Dear Child
Quincy Sunday Noon 20th Sepbr 1812

I received your Letter of 17th of the last Evening and rejoiced with trembling. Dr Hoolbrook thought if  Dear Child lived over that day, there would be hopes of he . I pray heaven it may be so, for all our Sakes— but arly for her afflicted parents. I never Saw greater distress  My dear Sons when he came to See us, the night he left her for Haverhill; he had Struggled to conquer his feelings & came in, took his Father and me by the hand without Speaking & got as far as the door, when the agony burst forth in Such a manner as intirely as overcame him—fatigued with his ride, and his heart turn with the anguish of Seeing his darling child no more, no persuasion could prevail upon him to defer one hour; sitting out to be with you, altho I intreated him not to ride all night, as I feard he would get Sick and add to your troubles, instead of diminishing them. I hope he obtaind more composure and that he found his dear Elizabeth living & with a prospect of recovering She had a fine constitution, and youth. I cannot help flattering myself that she will yet be spared to us—
Abigail is very well, and looks brown, grows fleshy & wild. I think she was never in better Health. Thomas  he is in a habit of Body that requires attention; I did give him a little medicine, but found it necessary to use injections—and he is much releived by it. he is very gay, and looks much better than he did a week ago. I pray you not to be anxious about them, every care will be taken of them. as I have not heard since thursday, I am very desirous to get intelligence, but by mr Balch’s not returning, I have hopes that when I do hear, I may be comforted.
Pheby Still holds out, and is a constant care: it lies with me, to provide watchers for her, and two of  which renders it peculiarly difficult—She poor Suffering  gone, anxious for you and Elizabeth whom She constantly  after and gratefully acknowledges all your kindness to her— much difficulty I can understand what She Says—and She is now  that She cannot be got up. it would be happy for her to be released
I inquired of Natll what he did with the bundle. he says he took it to mr woods to give to mr Thayer and that mr Thayer took it to Boston—I will make further inquiry respecting it, pray write me by every post.
I will keep this Letter open untill tomorrow hopeing to get some intelligence before tomorrowthen. Heaven grant that it may be favourable—your fatigue must be great indeed. I know you are with kind affectionate and tender Friends—but who can bear the mothers burden?
Sunday Even’g 9 oclock
Mr Adams has just returnd with the joyfull news, that Elizabeth is better. thank God that She is given back to our Prayers, may she live to be a blessing to her parents, and Friends—it will be long before she will be able to move be removed, but the children Soon recover from debility—Witness our dear Abigail who seems better than ever—Send me word as often as possible to your / affectionate / Mother 
A Adams